Citation Nr: 0620781	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  99-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for irritable bowel 
syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from June 1986 to December 
1986 and from March 1988 to April 1994.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from a January 1999 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2004, the veteran testified at a Central Office 
hearing in Washington, DC before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.


FINDINGS OF FACT

The veteran's irritable bowel syndrome is manifested by no 
more than moderate symptoms with some consistent abdominal 
distress but diarrhea no more than four or five times a month 
and no constipation.


CONCLUSION OF LAW

The criteria for disability rating in excess of 10 percent 
for irritable bowel syndrome are not met.  §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
May 2001, November 2004, and March 2006 that told him what 
was necessary for his claims to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking an increased rating for irritable bowel 
syndrome was being denied, and of the evidence that was 
lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2001, November 2004, and March 2006 letters notified 
the appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the March 2006 letter asked the appellant to identify any 
other evidence or information that he thinks will support his 
claim and to send any evidence in his possession that 
pertains to his claim.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the March 
2006 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the first notification 
letter in May 2001.  The most recent SSOC is dated in March 
2006. Although the notice was sent following the decisions on 
appeal, the delay in issuing the notice was not prejudicial 
to the veteran.  The delay did not affect the essential 
fairness of the adjudication, because the RO re-adjudicated 
the claim, based on all the evidence of record, after the 
notice was sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. April 
5, 2006).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with several VA examinations.  In 
addition, the veteran testified at a personal hearing.  The 
RO attempted to obtain additional private medical records and 
schedule additional examinations, but the veteran did not 
respond to the RO's letters and did not report for the 
scheduled examinations.  There is no indication that there is 
any other evidence that the RO has not attempted to obtain.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran was initially granted service connection for 
irritable bowel syndrome and assigned a 10 percent disability 
rating.  The veteran later filed a claim seeking a higher 
rating.

VA treatment records are mostly silent with respect to the 
veteran's irritable bowel syndrome although there are 
complaints of occasional abdominal pain, with no changes in 
appetite, no nausea, no vomiting, and bowel movements once 
per day.

The veteran testified that he has abdominal pain or diarrhea 
three to five times a week but no constipation.  He testified 
that the discomfort affects his daily life.

The veteran underwent a VA examination in October 1998.  The 
veteran complained of loose stools one to two times per week 
with some weight loss.  He also complained of abdominal 
cramping more than five times per month.  There was no 
indication of constipation or constant abdominal distress.

The veteran underwent a second VA examination in January 
2002.  The veteran complained of loose stools approximately 
four or five times a month with stomach pains and nausea.  
The veteran complained of constant abdominal distress but 
there was no indication of constipation or severe diarrhea.

The veteran was scheduled for more recent examinations but he 
did not report for those examinations.

Diagnostic Code 7319 applies for irritable colon syndrome.  
Under DC 7319 a 10 percent rating is warranted for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress.  38 C.F.R. § 4.114, DC 
7319 (2005).  A higher rating, of 30 percent, is not 
warranted under DC 7319 unless there is severe irritable 
colon syndrome with diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress.  
Id.  The words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a  mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).  The Board finds that the 
veteran's disability does not meet the criteria for a 30 
percent rating because his symptoms are not severe.  He 
complained of loose stools four or five times a month with no 
constipation and no severe diarrhea.  The veteran does 
complain of constant or abdominal distress, but with no 
evidence of constipation or severe diarrhea the Board finds 
that the overall level of the veteran's disability does not 
rise to the level of severe.  The Board notes that the 
veteran failed to report for a recently schedule VA 
examination that could have provided more information and 
failed to respond to requests for a release and medical 
evidence from a private physician.  The Board finds that a 30 
percent rating is not warranted for the veteran's irritable 
bowel syndrome.  38 C.F.R. § 4.114, DC 7319 (2005).

The Board has  examined other diagnostic codes pertinent to 
the colon.  There is no evidence of adhesions of the 
peritoneum and therefore Diagnostic Code 7301 is not for 
application.  38 C.F.R. § 4.114, DC 7301 (2005).  Diagnostic 
Codes 7328 and 7329 apply for resection of the small and 
large colon respectively and there is no evidence that the 
veteran has had a resection of the colon, therefore DCs 7328 
and 7329 do not apply.  38 C.F.R. § 4.114, DC 7328, 7329 
(2005).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds that there is no basis on which 
to grant a rating in excess of 10 percent for the veteran's 
irritable bowel syndrome.


ORDER

Entitlement to an increased evaluation for irritable bowel 
syndrome, currently rated as 10 percent disabling, is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


